EXHIBIT 99.2 News Release Cenveo Provides Fourth Quarter Update STAMFORD, CT – (January 25, 2010) – Cenveo, Inc. (NYSE: CVO) today provided the following financial guidance for its fourth quarter ended January 2, 2010. We affirm that our Adjusted EBITDA for the fourth quarter of 2009 is expected to be greater than our $56.3 million Adjusted EBITDA for the third quarter of 2009. Based on our preliminary results, we estimate that for the fourth quarter of 2009 we will have net sales of between approximately $445.0million and $460.0 million. We further estimate that, as of January 2, 2010, our total outstanding long-term debt, including current maturities, was approximately $1.23 billion. Robert G. Burton, Chairman and Chief Executive Officer stated: "We are very pleased with the company’s performance during the fourth quarter, and our ability to deliver on our financial commitments, despite the challenges in the macro environment. As you know, I committed on our last investor call that our fourth quarterAdjusted EBITDA would be greater than our third quarter Adjusted
